Title: Thomas Newton Jr. to James Monroe, 6 August 1814
From: Newton, Thomas Jr.
To: Monroe, James


        
          Dr Sir.
          Norfolk August 6th. 1814
        
        It is with deep regret that I inform you of a fact that will not be very consoling to you. A few days ago a Regiment of Militia was discharged after honorably serving their tour of duty without being paid. They had not money to bear their expenses home. Great clamor is raised against the government for a noncompliance with its engagements. The feds make all the profit they can possibly extract from such a conduct on the part of the government. This is not a solitary instance. This negligence has occurred

too often. It never occurs without producing the malignant sarcasms of the federalists. They rejoice at every act which throws a shade over the republicans. How can the friends of the government meet such charges? They are compelled to be mute from necessity—and to feel the most galling mortifications. I am persuaded that such things are done without the Knowledge of the president. Who ever they may be who have produced such an order of things, have incurred a high responsibility.
        It is a lamentable fact, that the poor militia men, in order to get home, are constrained to sacrifice to speculators their certificates of pay. Pardon this trespass—I am compelled to state facts—in doing which I manifest my regard for the Administration. I remain with sentiments of esteem & respect yr Obt Ser
        
          Tho: Newton
        
      